EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Scott Martin on 12/09/2021.

The application has been amended as follows: 

1-15.	(Canceled)
16.	(Currently Amended)  A control system for an electro-hydraulic servo-actuator, comprising:
a position sensor, configured to provide a measured position of the electro-hydraulic servo-actuator;
a controller configured to generate a control current, designed to control actuation of the electro-hydraulic servo-actuator, implementing a position control loop based on a position error, the position error being a difference between a reference position and a measured position of the electro-hydraulic servo-actuator provided by the position sensor; [[and]]
a limitation stage coupled to the controller and configured to provide a limitation of the actuator speed of the electro-hydraulic servo-actuator, wherein the limitation stage is configured to implement a closed loop control of the actuator speed based on a measured actuator speed and to limit a rate of change of a driving current to provide a rate-limited driving current for controlling the electro-hydraulic servo-actuator in order to limit the actuator speed; and


a derivative of the measured position.
17. 	(Canceled)
18. 	(Canceled)
19. 	(Previously Presented)  The control system according to claim 16, wherein the limitation stage comprises:
a determination block configured to receive the measured actuator speed and to determine, based on the measured actuator speed, a slew rate limit value for limiting the rate of change of the driving current; and
a dynamic rate limiter coupled to the determination block to receive the determined slew rate limit value and configured to limit the slew rate of the driving current based on the slew rate limit value, thus providing the rate-limited driving current for controlling the electro-hydraulic servo-actuator.
20. 	(Currently Amended)  The control system according to claim 19, wherein the slew rate limit value is designed to determine a maximum ramp slope of [[the]] a pattern of the driving current versus time.
21. 	(Currently Amended)  The control system according to claim 19, wherein the determination block is configured to implement a look-up table, providing at [[the]] an output the slew rate limit value corresponding to an input value of the measured actuator speed.
22. 	(Previously Presented)  The control system according to claim 21, wherein the look-up table stores matchings between slew rate limit values and measured actuator speeds determined via experimental results.
23. 	(Currently Amended)  The control system according to claim 21, wherein the slew rate limit values and [[the]] values of the measured actuator speed are linked by a linear inverse relationship.
24. 	(Currently Amended)  The control system according to claim 19, wherein the 
25. 	(Currently Amended)  The control system according to claim 19, wherein the determination block is configured to implement a look-up table, providing at [[the]] an output a slew rate limit value corresponding to the value of a speed difference, between an actuator speed limit and the measured actuator speed.
26. 	(Previously Presented)  The control system according to claim 16, wherein the driving current is a function of the control current.
27. 	(Previously Presented)  The control system according to claim 26, further comprising a saturation block interposed between the controller and the electro-hydraulic servo-actuator, configured to receive the control current from the controller, and provide a saturation thereof to maximum and minimum values, in case the control current overcomes the maximum and minimum values, thereby providing the driving current to the limitation stage.
28. 	(Currently Amended)  A valve arrangement, comprising:
a first valve and a second valve controlled by a same control fluid; 
an electro-hydraulic servo-actuator; and
a control system the electro-hydraulic servo-actuator designed to control actuation of the first valve[[,]] in order to limit [[the]] an actuator speed of the electro-hydraulic servo-actuator, the control system comprising:
a position sensor configured to provide a measured position of the electro-hydraulic servo-actuator;
a controller configured to generate a control current designed to control actuation of the electro-hydraulic servo-actuator and configured to implement a position control loop based on a position error, the position error being a difference between a reference position and a measured position of the electro-hydraulic servo-actuator provided by the position sensor;
a limitation stage coupled to the controller and configured to provide a limitation of the actuator speed of the electro-hydraulic servo-actuator, wherein the limitation stage is configured to implement a closed loop control of the actuator speed based on a measured actuator speed and to limit a rate of change of a driving current to provide a rate-limited driving current for controlling the electro-hydraulic servo-actuator in order to limit the actuator speed; and
a derivative block coupled to the position sensor to receive the measured position and configured to determine the measured actuator speed as a derivative of the measured position.
29. 	(Previously Presented)  A turbopropeller engine for an aircraft, comprising:
a propeller assembly; and
a gas turbine propeller assembly, the gas turbine having a valve arrangement and a compressor coupled to an air intake, the valve arrangement comprising:
a first valve and a second valve controlled by a same control fluid;
an electro-hydraulic servo-actuator; and
a control system to drive the electro-hydraulic servo-actuator designed to control actuation of the first valve in order to limit an actuator speed of the electro-hydraulic servo-actuator, the control system comprising:
a position sensor configured to provide a measured position of the electro-hydraulic servo-actuator;
a controller configured to generate a control current designed to control actuation of the electro-hydraulic servo-actuator and configured to implement a position control loop based on a position error, the position error being a difference between a reference position and a measured position of the electro-hydraulic servo-actuator provided by the position sensor;
a limitation stage coupled to the controller and configured to provide a limitation of the actuator speed of the electro-hydraulic servo-actuator, wherein the limitation stage is configured to implement a closed loop control of the actuator speed based on a measured actuator speed and to limit a rate of change of a driving current to provide a rate-limited driving current for controlling the electro-hydraulic servo-actuator in order to limit the actuator speed; and
a derivative block coupled to the position sensor to receive the measured position and configured to determine the measured actuator speed as a derivative of the measured position, and
wherein the first valve is coupled to the compressor to partialize air flow to the compressor, and the second valve is a fuel metering valve configured to control fuel supply to the turbopropeller engine, the control fluid being fuel coming from a fuel tank and provided by a fuel pump.
30. 	(Currently Amended)  A control method for an electro-hydraulic servo-actuator, comprising:
providing, by a position sensor, a measured position of the electro-hydraulic servo-actuator;
generating a control current[[,]] to control actuation of the electro-hydraulic servo-actuator[[,]];
implementing a position control loop based on a position error, the position error being a difference between a reference position and the measured position of the electro-hydraulic servo-actuator provided by the position sensor; and
providing a limitation of [[the]] an actuator speed of the electro-hydraulic servo-actuator, wherein providing the limitation comprises implementing a closed loop control of the actuator speed based on a measured actuator speed and limiting a rate of change of a driving current to provide a rate-limited driving current for controlling the electro-hydraulic servo-actuator in order to limit the actuator speed, and


wherein the measured actuator speed is determined as [[the]] a derivative of the measured position[[,]] by a derivative block coupled to the position sensor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Deshpande (US 20130220274 A1) discloses a similar control system for an actuator (118) including a derivative control loop (“PID control loops”; Paragraph [0107]) but does not disclose using a position sensor and PID to measure the speed as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642